Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The amendment filed on March 31, 2021 has been considered and entered.  In this application claims 1-20 are pending in which claims 1, 8, and 15 are in independent forms.

ALLOWANCE
      Claims 1-20 are allowed over the prior art made of record.

REASON FOR ALLOWANCE
The prior art of record, Cella et al.  (U.S Patent Pub. No. 2020/0294128) discloses:
Cella et al. teach a method that a lending platform having a set of data integrated blockchain services, smart contract services, social network analytic services, crowdsourcing services and Internet of Things data collection and monitoring services for collecting, monitoring and processing information about entities involved in or related to a lending transaction (Par. 36),
Cella et al. also teach a method that a smart contract circuit or robotic process automation system may receive, determine or otherwise administrate the outcome of collection litigation (Par. 201),

Smith et al. (U.S. Patent Pub. No. 2019/0349426) discloses:
Smith et al. teach a method that the blockchain facilitates identification of isomorphic object classifications. When a new object class is proposed, for example, in a message, the blockchain can be searched to see if C already exists and the performance of tasks, validation of complete sub-tasks, data aggregation and analysis, reputation-based feedback, and reward mechanisms (Par. 1829),
Smith et al. also, teach a method that the blockchain facilitates identification of isomorphic object classifications. When a new object class is proposed, for example, in a message, the blockchain can be searched to see if the class already exists (Par. 336),
Smith et al. finally teach a method that the blockchain is used by the system to remove the need for trust from the Name Server. If a group name is reused while a group of the same name is currently in use, the blockchain may police the misfeasance of the Name Server. The reuse of a group name may be determined by the Internet-of Things (IoT) devices that are storing and monitoring the blockchain (Par. 338).  However after careful consideration of the applicant amendment and arguments, the application is about receiving, by a monitoring peer, data collection requirements from a model builder node, querying, by the monitoring peer, a blockchain of a plurality of blockchains for data sets that match the data collection requirements, providing, by the monitoring peer, the data sets to the model builder node to be tested, receiving, receive a data collection requirement  from a model builder node of the blockchain network; query a blockchain of a plurality of blockchains in the blockchain network, for a data set  that matches the data collection requirement; provide the data set to the model builder node to be tested; receive a performance feedback on the data set from the model builder node; and update a smart contract associated with the data set on the blockchain based on the performance feedback” as recited in independent claims 1, 8, and 15.  The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1, 8, and 15 as a whole.   Consequently, claims 1, 8, and 15 are allowable over prior art of record. The dependent claims 2-7, 9-14, and 16-20 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malfiza Garcia de Macedo et al. United States Patent Publication No. 2020/0387500,
	Hamasni et al. United States Patent Publication No. 2019/0058595,
Lipman et al. United States Patent Publication No. 2020/0311688.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue .

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.K/Examiner, Art Unit 2157                                                                                                                                                                                                        
/James Trujillo/Supervisory Patent Examiner, Art Unit 2157